La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El eje central del asunto ante nos está enmarcado den-tro de las disposiciones de la Regla 16 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A. En virtud de lo establecido en dicha regla, especí-ficamente en su inciso (E)(2), nos corresponde determinar si erró el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) al denegar una solicitud para que se elevara prueba documental que, según los apelantes, *489aquí peticionarios, es pertinente para evaluar una deter-minación del Tribunal de Primera Instancia en torno a una controversia sobre colindancias entre fincas.
A continuación un resumen de los hechos relevantes al asunto que nos ocupa.
4
El Sr. Diómedes Ortiz Malavé, su esposa, la Sra. Nilda Elba Rodríguez, y la sociedad legal de gananciales com-puesta por ambos (en adelante los esposos Ortiz Rodríguez o recurridos) presentaron una acción por daños y perjuicios contra el Sr. Luis Jaime Meaux, su esposa, la Sra. Edna Rivera, y la sociedad legal de gananciales compuesta por éstos (en adelante los esposos Meaux Rivera o los peticionarios). En dicha acción alegaron ser los dueños de una parcela de terreno de 12.2960 cuerdas, ubicada en el barrio Arenas del Municipio de Cidra que colinda por el lado este con la propiedad de los esposos Meaux Rivera. Sostuvieron que durante enero y febrero de 1990, los peti-cionarios “de forma ilegal, intencional y negligente’(1) en-traron a la parte posterior de su finca, aledaña al río La Plata, movieron tierra y la extrajeron para utilizarla como relleno en su propiedad.(2) Los recurridos estimaron en cien mil dólares ($100,000) los daños o merma de valor a *490su propiedad, más angustias mentales ascendentes a cin-cuenta mil dólares ($50,000). En consecuencia, solicitaron al entonces Tribunal Superior, Sala de Caguas, que conde-nara a los peticionarios a resarcir las sumas reclamadas, más la imposición de las costas, los gastos y los honorarios de abogado. Los esposos peticionarios contestaron la acción. Alegaron que el movimiento de tierra se hizo en su finca, ya que su parte posterior hasta el río, que los recu-rridos entienden suya, es realmente de su propiedad.
A solicitud de las partes, el tribunal nombró al Ing. Jaime Isern Piñeiro como perito del tribunal para que éste fijara los puntos de colindancias. Así las cosas, la contro-versia se limitó a identificar el lugar por donde discurre la colindancia entre las fincas en la parte posterior aledaña al río La Plata.
Celebrada la vista, aquilatados el informe del perito nombrado por el tribunal, la prueba documental, testifical y pericial presentada por ambas partes, se identificó el lu-gar por donde discurría la colindancia entre los predios. El foro de instancia le dio entera credibilidad al testimonio del ingeniero Isern Piñeiro. A la luz de ello, resolvió que el movimiento y la extracción de tierra fueron realizados en la finca de los recurridos. Señaló que los peticionarios fue-ron negligentes al remover unos 12,268.37 metros cúbicos, cuyo valor ascendía a dieciocho mil cuatrocientos tres dó-lares ($18,403) porque, a pesar de conocer desde que adqui-rieron su predio que la cabida no era la que reflejaba la escritura de compraventa y que había diferencia en la co-lindancia con la finca de los recurridos, continuaron con las obras sin verificar si lo alegado por estos últimos era correcto. En consecuencia, emitió una sentencia en la cual declaró con lugar la demanda y le concedió a los esposos Ortiz Rodríguez la suma de dieciocho mil cuatrocientos tres dólares ($18,403) correspondiente al valor del material extraído, únicos daños que, según dicho foro, éstos proba-ron, más las costas.
*491Inconforme con la sentencia, ambas partes apelaron al Tribunal de Circuito.(3) Los esposos recurridos Ortiz Rodrí-guez alegaron en esencia que el foro de instancia erró: (1) al no permitir prueba sobre el costo de reponer el predio afectado con la extracción de tierra a su condición original; (2) al no considerar como daños el costo de acarrear el material de relleno hasta la finca y los gastos para regarlo y compactarlo; (3) al no concederles una partida en concepto de angustias mentales, y (4) al no imponer honorarios de abogado por temeridad e intereses desde la presentación de la demanda.
De otra parte, los peticionarios, esposos Meaux Rivera, alegaron que la determinación del foro de instancia fue incorrecta, al: (1) concluir que la colindancia que separa los predios entre las partes no discurre por el lugar establecido por dicho foro; (2) no aplicar las normas relativas a la rei-vindicación de inmuebles; (3) entender que fueron negli-gentes; (4) no aplicar las normas relativas al poseedor de buena fe, y (5) conceder una cuantía en daños basada en prueba especulativa. Acompañaron con el escrito de apela-ción una “Moción solicitando se ordene la elevación de la prueba”, por existir documentos presentados por ambas partes, los cuales enumeró, difíciles de reproducir (planos y fotografías). Alegaron que éstos eran esenciales para eva-luar la corrección de la determinación del tribunal de ins-tancia en torno a la identificación de colindancias.(4)
*492El Tribunal de Circuito consolidó los recursos y, me-diante sentencia, modificó sólo “aquella parte del dictamen recurrido que no consideró como daños el costo de acarrear el material de relleno y los gastos para regarlo y compactarlo”. En vista de lo anterior, devolvió el caso al foro recurrido para que, a la luz de la prueba ofrecida por los esposos Ortiz Rodríguez, determinara los referidos da-ños y los añadiera a la compensación ya adjudicada. El Tribunal de Circuito nada dispuso en torno a la moción sobre la elevación de prueba documental presentada por los esposos peticionarios. Sólo se limitó a expresar en su sentencia que los documentos a los cuales los peticionarios hicieron referencia para determinar el lugar por donde dis-curría la colindancia, no “constituye [ro]n fuente documen-tal a nivel apelativo, de la que podamos tomar conoci-miento pues los apelados [peticionarios] no incluyeron dicha prueba como parte del recurso; prueba esencial para someter su posición al respecto”.
En la solicitud de reconsideración a la sentencia del Tribunal de Circuito, los esposos Meaux Rivera adujeron en síntesis que si el foro apelativo hubiese considerado los do-cumentos que éstos presentaron y que fueron admitidos en evidencia en el tribunal de instancia, el resultado en cuanto a la colindancia de las fincas hubiese sido a su favor.(5) Dicha moción fue denegada.
Inconforme, los esposos Meaux Rivera acudieron ante nos mediante recurso de certiorari. El 21 de noviembre de 2000 expedimos el recurso, y con el beneficio de los argu-mentos de las partes resolvemos el asunto que nos ocupa.
HH HH
El inciso (E)(2) de la Regla 16 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. *493XXII-A, dispone, en lo pertinente, que “[c]uando la parte apelante interese que se considere en apelación cualquier prueba admitida que no sea de fácil reproducción, solici-tará su elevación mediante una moción que deberá presen-tar con su escrito inicial”. (Énfasis suplido.)
Como ya hemos expresado, el asunto principal en el caso de autos está dirigido a determinar si como cuestión de hecho las obras realizadas por los esposos peticionarios fueron en su finca o en la de los recurridos. Es decir, la interrogante se limita al lugar por donde discurre la colin-dancia en la parte posterior de las fincas aledaña al río La Plata.
Para poder impugnar adecuadamente el dictamen del foro instancia y refutar los documentos utilizados por el perito del tribunal, ingeniero Isern Piñeiro, los peticiona-rios solicitaron al Tribunal de Circuito, el mismo día que presentaron el recurso de apelación que ordenara la eleva-ción de la prueba documental presentada en el foro de ins-tancia por ambas partes. Como razón para ello adujeron que ésta, por consistir de planos y fotografías, no podía ser reproducida con facilidad. En el escrito de apelación sostu-vieron que dicha prueba documental, admitida, pero apa-rentemente, no considerada por el tribunal de instancia,(6) establecía claramente la “diferencia en vegetación entre la finca del demandante [recurridos] y el demandado [peticionarios]. [Lo que] permite concluir que ya para esa fecha [1977] el predio en controversia formaba parte de la finca del demandado”.
Como podemos observar, la evidencia requerida por los peticionarios iba dirigida a demostrar la colindancia de los terrenos a fin de revisar el dictamen de instancia y esta-*494blecer a cuál de las partes pertenecía el terreno del cual se extrajo la tierra.
HH HH J-H
Luego de examinar los autos del Tribunal de Primera Instancia, Sala de Caguas, concluimos que los peticiona-rios tienen razón. Las fotos aéreas y los planos sometidos en evidencia son muy grandes y, por su tamaño, se hace difícil y complicado el incluirlos en el apéndice de un recurso. Resulta obvio que la reproducción de estos docu-mentos en su tamaño real es sumamente difícil y si se re-ducen a papel de tamaño legal, perdería el efecto de lo que se pretende probar. Cabe señalar, además, que, como regla general, ni los tribunales ni los bufetes tienen el tipo de fotocopiadora especial que se necesita para esta clase de documentos. Por lo tanto, para fotocopiarlos habría que ob-tener permiso del tribunal para desglosarlos y luego devolverlos. Como se podrá observar, esto sería un proce-dimiento sumamente oneroso. De otra parte, no cabe duda que dicha prueba era esencial para evaluar el recurso, pues era importante para que el Tribunal de Circuito tu-viera todos los elementos necesarios para conocer con co-rrección a quién pertenecía el terreno. Así fue reconocido por el propio tribunal.
Así, pues, habiendo los peticionarios solicitado oportu-namente la elevación de la prueba y señalado que era esen-cial para que el Tribunal de Circuito pudiera tener todos los elementos para evaluar la apelación presentada, no ha-bía razón por la cual el foro apelativo no concediera lo solicitado. Más aun cuando la citada Regla 16 de su Regla-mento dispone específicamente para estas situaciones. El Tribunal de Circuito abusó de su discreción al denegar la solicitud de la parte peticionaria de que se elevara la prueba documental que era de difícil reproducción.
*495IV
Finalmente no debemos olvidar que la norma de que un tribunal apelativo no debe alterar las determinaciones de hecho del tribunal sentenciador no aplica cuando la evidencia consiste de prueba documental, prueba pericial o testimonios de testigos ofrecidos mediante declaraciones escritas. Ante tales situaciones, el tribunal apelativo está en igual posición que el tribunal sentenciador para hacer sus propias determinaciones. Castro v. Meléndez, 82 D.P.R. 573, 576 (1961). Véanse, además: Moreda u. Rosselli, 150 D.P.R. 473 (2000); Hernández v. San Lorenzo Const., 153 D.P.R. 405 (2001).(7)
V
Por los fundamentos antes expuestos, se dictará senten-cia para revocar la emitida por el Tribunal de Circuito de Apelaciones y devolver el caso para que resuelva de forma compatible con lo aquí dispuesto.

 Palabras textuales utilizadas por los recurridos en la demanda que presen-taran el 9 de mayo de 1990 en el entonces Tribunal Superior, Sala de Caguas.
Entre las medidas para detener el movimiento de tierras y la destrucción de la ribera del Río La Plata, los recurridos alegaron haber presentado querellas ante el Departamento de Recursos Naturales y el Cuerpo de Ingenieros de Estados Unidos.


 ELinmueble de los esposos Ortiz Rodríguez fue descrito por el tribunal de instancia de la manera siguiente:
“Parcela C. Parcela de terreno de Doce (12) cuerdas con dos mil novecientos sesenta diez milésimas de cuerda (12.2960 cdas.), equivalentes a cuarenta y ocho mil trescientos veintiocho metros cuadrados con mil ciento noventa y siete milésimas de metro cuadrado (48, 328.1197 me), radicada en el Barrio Arenas del término municipal de Cidra, Puerto Rico; colindando por el Norte, con la Carretera Estatal Nú-mero setecientos treinta y cinco; por el Sur, con el Río La Plata y terrenos de la parcela de la cual segrega; por el Este, con terrenos de los hermanos Lanausse; y por el Oeste, con terrenos de la parcela de la cual se segrega.”


 Ambas partes presentaron, sendas mociones de determinaciones de hecho. Sin embargo, ambas fueron denegadas por el foro de instancia.


 Entre los documentos necesarios para evaluar la controversia, pero difíciles de reproducir, señalaron los siguientes: (a) plano preparado por el Ing. Eladio Rodrí-guez; (b) fotografías presentadas por la parte demandada; (c) planos topográficos y otros documentos que acompañaron el informe del perito Isem Piñeiro; (d) plano de mensura del agrimensor César Dávila Santana presentado por la parte demandante; (e) mapa para tasadores del Gobierno de Puerto Rico del área en controversia de 10 de diciembre de 1979, mapa número 299-069 presentado por la parte demandada; (f) plano de mensura de propiedad del Sr. Jaime Meaux presentado en el barrio Arenas de Cidra, Puerto Rico, preparado por el Ing. William Rodríguez; (g) ampliaciones certificadas de fotos del área en controversia de la oficina de fotogrametría de la Autoridad de Carreteras de Puerto Rico tomadas el 13 de mayo de 1992, 8 de marzo de 1990,10 de marzo de 1988 y 24 de marzo de 1977, y (h) foto tomada el 2 de marzo de 1988.


 Véase el escolio 4.


 Dicha prueba consiste de: (a) una foto aérea del 1977, de la División de Fotogrametría de la Autoridad de Carreteras de Puerto Rico; (b) un mapa para ta-sadores del Estado Libre Asociado de Puerto Rico de 1979, y (c) fotos aéreas de 1988, 1990 y 1991 de la División de Fotogrametría de la Autoridad de Carreteras de Puerto Rico.


 Envista de que lo resuelto dispone del recurso no entraremos a discutir los demás errores planteados por los peticionarios.